      Case 1:19-cv-00166-DMT-CRH Document 39 Filed 02/18/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Monique Lopez,                                 )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
TS Banking Group, d/b/a The Bank of            )        Case No. 1:19-cv-166
Tioga,                                         )
                                               )
               Defendant.                      )


       On February 15, 2021, the Plaintiff filed motions to amend the scheduling order and for an

expedited ruling. On February 17, 2021, the Court held a status conference with the parties.

Pursuant to its discussion with the parties during the status conference, the Court shall stay all

pretrial deadlines pending further order. Additionally, the Court shall schedule a conference with

the parties by telephone on March 18, 2021, at 9:00 AM to address the status of this case and, if

necessary, revisions to its scheduling order. To participate in this conference, the parties should dial

(877) 810-9415 and enter access code 8992581. The Plaintiff’s motions to amend the scheduling

order and for an expedited ruling (Doc. Nos. 34 and 36) are deemed MOOT.

       IT IS SO ORDERED.

       Dated this 18th day of February, 2021.

                                                       /s/ Clare R. Hochhalter
                                                       Clare. R. Hochhalter, Magistrate Judge
                                                       United States District Court
